Exhibit 16 SCHUMACHER & ASSOCIATES, INC. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 (303) 480-5037FAX (303) 379-5394 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Dear Commissioners: We have read the statements included under Item 4.01 “Changes in Registrant’s Certifying Accountant” in the Form 8-K filed with the U.S. Securities and Exchange Commission on or about April 11, 2011, of Two Rivers Water Company, and we agree with such statements as they pertain to our firm. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Yours truly, Schumacher & Associates, Inc. Littleton, Colorado April 11, 2011
